DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B, corresponding to Formula V-C in the reply filed on 03/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The species read on claims 5, 8, and 10.
Claims 1-4, 6-7, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/29/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the limitation wherein Formula II-A, Formula II-B, Formula II-C, Formula II-D, Formula II-E1, Formula II-E2, Formula II-F, Formula II-F1, Formula III-A, Formula III-A1, Formula III-A2, 1, Ar2, Ar3, Ar4, Ar5, and Ar6. However, elements Ar1, Ar2, Ar3, Ar4, Ar5, and Ar6 are not defined in the claim and therefore it is unclear what these variables represent. For the purposes of interpretation, Ar1, Ar2, Ar3, Ar4, Ar5, and Ar6 will be interpreted to mean any element or chemical group.
Claim 5 contains the limitation wherein Formula II-A, Formula II-B, Formula II-C, Formula II-D, Formula II-E1, Formula II-E2, Formula II-F, Formula II-F1, Formula III-A, Formula III-A1, Formula III-A2, Formula III-B, Formula III-C, Formula III-D, Formula III-E, Formula III-F, Formula IV-A, Formula IV-B, Formula IV-C, Formula IV-D, Formula IV-E, Formula IV-F, Formula V-A, Formula V-B, Formula V-C, and Formula V-D contain elements a and b. However, elements a and b are not defined in the claim and therefore it is unclear what these variables represent. For the purposes of interpretation, a and b will be interpreted to mean any integer.
Claims 8 and 10 are rejection for being dependent on independent claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”).
Regarding claim 5, Lian-MT teaches an organic material used in an organic electroluminescence device (pg. 1, Technical Field, Lian-MT), wherein the organic material may have the structure of formula 
    PNG
    media_image1.png
    131
    293
    media_image1.png
    Greyscale
(pg. 2, Summary of the invention, Lian-MT). Lian-MT teaches an example of formula (I) includes compound 4
    PNG
    media_image2.png
    126
    474
    media_image2.png
    Greyscale
 (pg. 4).
Compound 4 reads on the claimed Formula V-C wherein:
Q is S;
R1, R2, R3, R4, R5, R2a, and R2b are not required to be present;
c1 and c2 are each 0, c3 and c4 are not required to be present;
d is 0; and 
e1, e2, and e3 are not required to be present;
a and b are each an integer of 1; and
Ar1 to Ar6 are each C6 aromatic ring groups.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”) as applied to claim 5 above, and further in view of He et al. US 2015/0045560 A1 (“He”).
Regarding claim 8, Lian-MT teaches the compound above in regards to claim 5. Lian-MT fails to teach a compound as described above wherein the S atoms are replaced by O atoms.
He teaches heterocyclic organic compounds, specifically fused heterocyclic naphthalene compounds, wherein heterocyclic organic compounds are used in organic semiconductors, organic light-emitting diodes, and the like (¶ [0002] and [0003]). He teaches the fused heterocyclic naphthalene compounds may have a structure of general formula of 1a 
    PNG
    media_image3.png
    139
    262
    media_image3.png
    Greyscale
, wherein X1 may be O, S, Te, or Se (¶ [0075]). He teaches the compounds of general formula 1a have improved mobility, are structurally stable, and are applicable to the large number of potential applications seen in the various high technology markets (¶ [0005]). He further teaches the compounds of formula 1a have several advantages in that it is easier to introduce substituents on to the fused rings allowing for significant improvement of the polymerization process and the polymer material processability and substituents can be introduced to multiple positions which allows for fine tuning material packing behaviors (¶ [0074]). Therefore, He teaches that both O and S are suitable elements at the position corresponding to X1 in the general formula 1a of He, which also corresponds to Q in the claimed Formula (V-C), in the naphthalene-based hetercyclic compound for use in an organic light-emitting device.
Therefore, given the general formula and teachings of Lian-MT in view of He, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed 1 in the general formula 1a of He, which also corresponds to Q in the claimed Formula (V-C), in the naphthalene-based heterocylic compound for use in an organic light-emitting device  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material of Lian-MT and possess the benefits, as described above, taught by Lian-MT and He.  See MPEP 2143.I.(B).
Per claim 8, the modified compound of Lian-MT in view of He reads on claimed Formula V-C wherein:
Q is O;
R1, R2, R3, R4, R5, R2a, and R2b are not required to be present;
c1 and c2 are each 0, c3 and c4 are not required to be present;
d is 0; and 
e1, e2, and e3 are not required to be present;
a and b are each an integer of 1; and
Ar1 to Ar6 are each C6 aromatic ring groups.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”) and He et al. US 2015/0045560 A1 (“He”) as applied to claims 5 and 8 above, and further in view of Lee et al. US 2010/0032658 A1 (“Lee ‘658”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”) and Lee et al. US 2006/0103298 A1 (“Lee”).
Regarding claim 10, Lian-MT teaches the compound above in regards to claim 5. Lian-MT in view of He teach the modified compound of claim 8 having the structure of 
    PNG
    media_image4.png
    224
    760
    media_image4.png
    Greyscale
. Lian-MT fails to teach a compound as above wherein one phenyl group from each of the arylamine groups  
    PNG
    media_image5.png
    129
    141
    media_image5.png
    Greyscale
 is specifically a biphenyl group. However, Lian-MT does teach Ar1 and Ar5 may be C4-C30 triarylamine groups (pg. 3, Lian-MT). 
Lee ‘658 teaches novel organic electroluminescent compounds and organic electroluminescent devices comprising the same as electroluminescent material, wherein the organic electroluminescent compounds exhibit high luminous efficiency in blue color and have excellent life property and an OLED having very good operation life can be prepared therefrom (abstract). Lee ‘658 teaches the organic electroluminescent compounds have a structure of Chemical Formula 1 
    PNG
    media_image6.png
    45
    126
    media_image6.png
    Greyscale
 and may have a heterocyclic core of 
    PNG
    media_image7.png
    218
    310
    media_image7.png
    Greyscale
 , which is represented by L in Chemical 
    PNG
    media_image8.png
    98
    292
    media_image8.png
    Greyscale
(pg. 61) and compound 244 
    PNG
    media_image9.png
    252
    389
    media_image9.png
    Greyscale
(pg. 63). Therefore, Lee ‘658 teaches 
    PNG
    media_image10.png
    138
    94
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    199
    112
    media_image11.png
    Greyscale
to be equivalent at the position corresponding to 
    PNG
    media_image12.png
    78
    37
    media_image12.png
    Greyscale
and 
    PNG
    media_image12.png
    78
    37
    media_image12.png
    Greyscale
of Chemical Formula 1 of Lee ‘658 and thus would present the same benefits on a similar triarylamine organic compounds comprising a heterocyclic core in an organic electroluminescent device.
Therefore, given the general formula and teachings of Lian-MT and Lee ‘658, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention substitute 
    PNG
    media_image11.png
    199
    112
    media_image11.png
    Greyscale
for 
    PNG
    media_image10.png
    138
    94
    media_image10.png
    Greyscale
 on the modified compound of Lian-MT in view of He, because Lee ‘658 teaches the two triarylamine groups are equivalent on a similar organic compound in a similar organic electroluminescent device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material of Lian-MT in view of He and possess the benefits taught by Lian-MT, He, and Lee ‘658.  See MPEP 2143.I.(B).
The modified compound of Lian-MT in view of He and Lee ‘658 has the following structure:
    PNG
    media_image13.png
    432
    873
    media_image13.png
    Greyscale
.
The modified compound of Lian-MT in view of He and Lee ‘658 fails to teach a compound as discussed above wherein a phenyl group of the triarylamines is substituted with a t-butyl 
Zhang teaches fluorescence emitters useful for organic light emitting diodes, wherein the fluorescent emitters comprise tert-butyl substituents (abstract, pg. 3, col. 1, ¶ 1). Zhang teaches tert-butyl substituents act like a shield surrounding the luminance core, improving the stability of the compounds (abstract). Zhang further teaches tert-butyl units have been widely adopted in conventional fluorophores to reduce the concentration quenching effect and promote the photoluminescence efficiency (pg. 3, col. 1, ¶ 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce t-butyl substituents on the modified compound of Lian-MT in view of He and Lee ‘658, based on the teaching of Zhang.  The motivation for doing so would have been to improve the stability of the compound, and reduce the concentration quenching effect, as taught by Zhang.
Lian-MT in view of He, Lee ‘658 and Zhang fail to specifically point out the location of the t-butyl substituents. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce the t-butyl substituents on the phenyl groups of the arylamine groups not already substituted by benzene 
    PNG
    media_image14.png
    432
    288
    media_image14.png
    Greyscale
, because it would have been choosing from a limited number of substituent positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic material of Lian-MT in view of He and possessing the benefits taught by Lian-MT, He, Lee ‘658 and Zhang.  One of  
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce the t-butyl substituents on the meta position of the phenyl groups, because it would have been choosing from a limited number of substituent positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic material of Lian-MT in view of He and Lee ‘658 and possessing the benefits taught by Lian-MT, He, Lee ‘658, and Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising t-butyl substituents having the benefits taught by Zhang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Lian-MT in view of He, Lee ‘658 and Zhang has the following structure: 
    PNG
    media_image15.png
    429
    870
    media_image15.png
    Greyscale
, which is identical to the instant compound 2-36 (instant specification pg. 56). According to the instant specification Table 1, compound 2-36 has a photoluminescence peak emission of 455 nm, which is a blue emission color (instant specification pg. 132).
 Lian-MT teaches an example of the organic electroluminescence device includes an anode, an organic light emitting layer, and a cathode (pg. 23, Lian-MT). Lian-MT teaches the compound as described above may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, Lian-MT) but fails to specifically teach the compound as described above being a dopant.
Lee teaches an organic electroluminescent display (OELD) device comprising a first electrode, at least one light emitting layer, and a second electrode, wherein the light emitting layer is comprised of at least one phosphorescent dopant and at least two host materials (abstract). Lee teaches the OELD device having a light emitting layer comprising at least two host materials prevents device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]). Lee teaches the first host material is a small molecular material which is typically used to transfer energy to the phosphorescent dopant, and typically has hole transporting characteristics (¶ [0029] and [0031]). Lee teaches the disadvantage to the first host material is that it may be easily crystallized by heat and thus may lower device characteristics (¶ [0030]). Lee teaches the second host material can suppress crystallization of the first host material, contains an amorphous material, and has electron transporting characteristics, which improves device efficiency (¶ [0030]). Lee further teaches the crystallization of the first host material can be prevented by the second host material (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material comprising electron transporting characteristics to the organic electroluminescence device of Lian-MT, based on the teaching of Lee.  The motivation for doing so would have been to suppress crystallization and improve device efficiency, as taught by Lee.
Lee teaches the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having weight ratio of 1 (¶ [0033]). Lee teaches a specific example of an OELD in 
The organic electroluminescence device of Lian-MT in view of He, Lee ‘658, Zhang, and Lee comprises a light emitting layer, wherein the light emitting layer comprises a first host material and a second host material, and there is a greater amount of the second host material than the first host material. The first host material of Lian-MT in vew of He, Lee’ 658, Zhang, and Lee comprises the modified compound described above. As a dopant is known in the pertinent art to be a minority component in a light emitting layer, the organic electroluminescence device of Lian-MT in view of He, Lee ‘658, Zhang and Lee reads on claim 10, wherein the modified compound described above is a dopant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2013232521 recites similar triarylamine compounds as the claimed invention, wherein the core has two extra fused rings but may have hetero atoms of S and O (see general formula 11 and general formula 12).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786